                                     Case 1:21-cv-03969 Document 1-1 Filed 05/04/21 Page 1 of 3
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                              IP Address: 173.68.49.213
Total Works Infringed: 24                                                                           ISP: Verizon Internet Services
 Work      Hashes                                                                UTC        Site           Published      Registered   Registration
 1         Info Hash:                                                            04-17-     Tushy          03-14-2021     03-22-2021   PA0002282514
           BB9B1D5CE4DB5A34BD2C3BF4186B2281F6935ADA                              2021
           File Hash:                                                            17:54:09
           D044D10640875D6E7D75C830EB2613AD8553831CA0CBECE175559DABE29252DF
 2         Info Hash:                                                            04-17-     Tushy          02-28-2021     03-22-2021   PA0002282501
           9E3B4B439245DC0F4042F4B6E2E9FCC3DCEF4FAC                              2021
           File Hash:                                                            17:41:52
           E056F23FC18FD619FAB77194358954804794BDF1A173CF9D4C1A22F94D178C2B
 3         Info Hash:                                                            04-17-     Blacked        03-15-2021     03-22-2021   PA0002282515
           DB7242A1385295C654F1596BC1E47270AD41E7FE                              2021       Raw
           File Hash:                                                            14:12:03
           AD468CA8031D3E3A3680F1268A7CDF31AD8C53E395C66DA879B8C211D3BA5CFF
 4         Info Hash:                                                            02-13-     Tushy          01-10-2021     02-09-2021   PA0002276153
           BF797419A29FE1276359C8C40DC7B8F8E59FDC1B                              2021
           File Hash:                                                            06:31:48
           D6A6ADB0EA4C85B4B77544D3DC4ADFFFCBD645B53C03D19693AE505C16011ED1
 5         Info Hash:                                                            02-08-     Vixen          01-08-2021     02-02-2021   PA0002280513
           08E0F03F7656F2101A8EC5CBCB8ABD6B8BFD5AF8                              2021
           File Hash:                                                            15:55:14
           44C794B58B90627A34DF9D6B904EF6B6784E2EEB410EAC42028BA6853399E6FF
 6         Info Hash:                                                            02-08-     Tushy          12-20-2020     01-05-2021   PA0002269960
           DBBD57802F79E1E26BADC38C3C108503D6BFA3CC                              2021
           File Hash:                                                            02:12:33
           02F32E0DC94C9DA27314811BFA28BBFAC276777DB62931A176071D2A9F5D3A26
 7         Info Hash:                                                            02-08-     Blacked        01-09-2021     02-09-2021   PA0002276152
           12E9D5A5076916A0D0E2D2E6C76ECEC6C71B477F                              2021
           File Hash:                                                            02:07:05
           A2129D366B86687DFB8D81B3F6519F5DEDC39BC5C1CEBD842AA4DD68FBD40E31
 8         Info Hash:                                                            02-07-     Blacked        01-11-2021     02-26-2021   PA0002283703
           5D1DD65222D7CE94245EA40517D2AA865C9252FF                              2021       Raw
           File Hash:                                                            19:42:29
           5E273757E522059F726E0BEE18757D1A21D92F328C2BE811DDBE4F799315A5CA
                                 Case 1:21-cv-03969 Document 1-1 Filed 05/04/21 Page 2 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         12-04-     Blacked   11-28-2020   12-28-2020   PA0002269083
       E286F7AA73F577065776C5D29062592717619591                           2020
       File Hash:                                                         04:57:00
       BB8C31BE21E18A2CC4F9AF12F04E4BFE930E2FE2C010CE7780EB79F2B57AB516
10     Info Hash:                                                         11-19-     Vixen     11-13-2020   12-09-2020   PA0002274953
       7121EACE63D95B8A8904ED58CB1654C7483A63CD                           2020
       File Hash:                                                         05:57:10
       B98F6BFDC3305A169AE0A233E2D52658B65633EBEDB4B2226B2271379018E633
11     Info Hash:                                                         11-13-     Blacked   11-07-2020   11-24-2020   PA0002265966
       3AB4379E04C0DE3E0E2DEC5D57D1E2734620A57F                           2020
       File Hash:                                                         13:49:51
       BE3492729C0629A0CA3B64EA8DDC9C3921289208476737232A7644831F847EE7
12     Info Hash:                                                         11-03-     Tushy     11-01-2020   11-18-2020   PA0002272627
       1DE23C217918946CD21F6003E50FF3EB46CDB5B9                           2020
       File Hash:                                                         04:11:20
       F8590FA3E4ABD7EFA760EC831C84F413BC8A3705478DB5BBD17E3D6F601070A6
13     Info Hash:                                                         10-12-     Vixen     10-09-2020   11-18-2020   PA0002272626
       5555D41E1F8D8EDD7B6D66ABC90A9DE0D20D2F68                           2020
       File Hash:                                                         01:39:15
       1ECBD28FE7B2EC1078ECCDFADF78AC73592D9AD113754DED150A586FA922E678
14     Info Hash:                                                         10-07-     Blacked   10-05-2020   10-22-2020   PA0002261806
       7C05970693631664015FA0BA24831A5B6B9EC79F                           2020       Raw
       File Hash:                                                         02:53:09
       9B25E11D198FB0C68CFFE7B3DB693C4E549E9F06233EE1E20DBFE7FDBA3C7EEC
15     Info Hash:                                                         09-28-     Blacked   09-26-2020   10-22-2020   PA0002261801
       09D65CC86F342595894E6E1AAC1BE37224B9F637                           2020
       File Hash:                                                         16:17:28
       2A8F20D68655A1CAE08353247050546D2AB13AADF18DFAE66DE218D7F169C6DB
16     Info Hash:                                                         09-28-     Vixen     09-18-2020   09-29-2020   PA0002258680
       1F2C5F4B6B5C68130A465DC3DFDDB762C9FD8F8E                           2020
       File Hash:                                                         16:17:01
       9BA7602C4DC7C8C5E2B2E278331BAD07FB7B0F1F7FB7BC3A2CB4DDB75E035D85
17     Info Hash:                                                         09-28-     Blacked   09-19-2020   09-29-2020   PA0002258681
       EA0933C026CAC051707CDA6CAAAB5FA9F7E359A0                           2020
       File Hash:                                                         16:12:22
       289F90643B74406805984899428626966679EC0E9FE7FCDA6FE8EA60096F41A9
                                 Case 1:21-cv-03969 Document 1-1 Filed 05/04/21 Page 3 of 3

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         09-28-     Blacked   09-21-2020   09-29-2020   PA0002258687
       D038231EA01AF439C3664135051CDD33B5CB1032                           2020       Raw
       File Hash:                                                         13:11:36
       6FB0C33131D8E77CFBD1AFACE91E1FB736ADD1C537C1AE7B7397A10536993050
19     Info Hash:                                                         09-20-     Blacked   09-05-2020   09-29-2020   PA0002258686
       CF68460DE9D9906097987EC8282AFEB65C3285B7                           2020
       File Hash:                                                         16:38:20
       89D2A8B1E0C33574D55170A12C1AC1BEAAA8DAD27057E862E44E6FD7099822CB
20     Info Hash:                                                         09-20-     Vixen     07-31-2020   08-11-2020   PA0002252260
       D3AB5B42A043175636956905D0337D0D4B1D00F8                           2020
       File Hash:                                                         16:27:37
       22EC1E4747F04A13C387677A3BAE781749A3F4933F9C734834E37550CE58911D
21     Info Hash:                                                         09-20-     Blacked   08-15-2020   09-05-2020   PA0002255476
       D6E0A40D7E916C17226EFE6BB7290F89845DA1AD                           2020
       File Hash:                                                         16:25:35
       2D65FAB3ECF540837E4442CCF67DBD19262CBC25898523B6ABC46F2B681AA87F
22     Info Hash:                                                         09-20-     Blacked   08-10-2020   08-18-2020   PA0002253097
       4B63E6F9555061E972578913C92B7B1DC4E58764                           2020       Raw
       File Hash:                                                         16:23:56
       5C65BEEF3B3773BFC91719C8CFE389D49DD8416CA8EEC630985FFFA7216250D2
23     Info Hash:                                                         09-20-     Blacked   08-08-2020   08-31-2020   PA0002265640
       19816DD7F8D6650A9DF46433A617858034440FC8                           2020
       File Hash:                                                         16:23:56
       E1AAAC64CF57691DC520C1191297E95EF1C1A8CB1F21C0C1C938013F2272C71A
24     Info Hash:                                                         09-20-     Tushy     09-14-2020   09-29-2020   PA0002258682
       AB1F311A07A1F2F7A3D6E2C770B210BACE048BED                           2020
       File Hash:                                                         16:23:24
       9DB8AD43749309665702A971FE7E0D90BFF1F2168003E50E89972394AD7F49C2
